tcmemo_2012_152 united_states tax_court joseph mohamed sr and shirley mohamed petitioners v commissioner of internal revenue respondent docket nos filed date robin lesley klomparens and douglas l youmans for petitioners daniel j parent for respondent memorandum opinion holmes judge joseph and shirley mohamed donated extremely valuable real_estate to charity in and but didn’t follow the commissioner’s directions about how to document their donations even though the property was quite likely more valuable than the mohameds reported on their tax returns the commissioner moved for partial summary_judgment to deny them any deduction at all because of their failure to follow the regulation the mohameds reply that such a harsh result must mean that the regulation is invalid or if not invalid should at least be read to imply an exception for substantial compliance--especially since they argue this problem was caused by the commissioner himself whose design of a tax form actively misled them background1 joseph mohamed sr is a real-estate broker a certified real-estate appraiser and a prominent sacramento entrepreneur during a long career he has amassed a fortune in real_estate he and his wife shirley wanted to put their wealth to good use and in they formed the joseph mohamed sr and shirley m mohamed charitable_remainder_unitrust ii a charitable_remainder_unitrust or crut is a special kind of trust that allows taxpayers to claim an immediate deduction for a portion of the value of property settled in a_trust whose income goes to the donor for life or for a term not to exceed years with the remainder to charity the because the summary_judgment motions are the commissioner’s the facts we recite here are recited in the light most favorable to the mohameds sec_664 of the code unless otherwise indicated all section references continued mohameds intended that whatever was left in the trust after their deaths would go to the shriners hospitals for children the sacramento food bank family services and the pacific legal foundation in the mohameds donated five properties worth millions of dollars to the trust four of the properties were on the same street corner in rio linda california a city just north of sacramento rio linda properties the other one wa sec_40 acres of subdivided land on calvine road south of sacramento calvine road property joseph filled out the tax_return himself including the form_8283 noncash charitable_contributions he admits that he did not read the instructions before completing the form because he says it seemed so clear that he didn’t think he needed to even though in fairness to the commissioner the form does say right at the top and center see separate instructions it’s easy to see why joseph thought so the form says that section b part i the description of the donated properties could be completed by the taxpayer and or appraiser it also notes that if your total art contribution deduction was dollar_figure or more you must continued are to the internal_revenue_code in effect for the years at issue and rule references are to the tax_court rules_of_practice and procedure requires at least annual payments of a specified percentage of the fair_market_value of the trust assets to a beneficiary followed by payment of the remaining trust corpus to a charity if the crut meets all the regulatory requirements the taxpayer may take a charitable deduction equal to the value of the charitable_remainder in the year he creates the trust see sec_1_170a-6 income_tax regs attach a complete copy of the signed appraisal see instructions the mohameds were not donating art they were donating real_estate nowhere else on the form did it indicate that a taxpayer had to attach an appraisal joseph left blank section a meant for donations worth less than dollar_figure in section b the appraisal_summary he used his own appraisals of the parcels reporting that he had donated parcels of land with improvements worth dollar_figure and a acre parcel of vacant land worth dollar_figure he didn’t report his basis but stated that he had bought all the properties in the 1970s and 1980s joseph claimed deductions of dollar_figure for the rio linda properties and dollar_figure for the calvine road property carrying forward the rest of the charitable deduction he left blank the declaration of appraiser because it stated i declare that i am not the donor the donee a party to the transaction and joseph recognized that he was the donor and the donee since he was trustee of the trust but he did sign the donee acknowledgment saying that the trust was a qualified a taxpayer may deduct donations of up to of his contribution_base -- his adjusted_gross_income without regard to carryover losses from other years sec_170 if a taxpayer makes donations of more than of his contribution_base he can carry over his leftover deduction to the next five years’ tax returns sec_170 a dispute over a large charitable deduction can thus affect a number of tax years--issue was joined in a third case arising from the mohameds’ return only last year all three years are now before this division of the court organization under sec_170 governing which organizations qualify as charities and that the trust had actually received the claimed donations he also attached two statement sec_4 to the tax_return the first was a document titled statement of explanation for entry on line of schedule a this gave the addresses of the properties more detailed descriptions of their size and improvements and values for each of the four rio linda properties it also showed that the total value of the calvine road property was more than dollar_figure million the second one titled appraised market values elaborated on the calvine road appraisal and itemized some of the expenses related to its improvement joseph signed the second document and under his signature indicated that his title was real_estate broker appraiser he says he claimed a lower value on the form_8283 than he thought might be justified because he didn’t want to risk overvaluing the property in the mohameds donated a shopping center in elk grove california a town southeast of sacramento to the trust joseph again filled out the return which had the same ambiguous references to appraisals himself and again did not read the instructions on his form_8283 joseph wrote the address of the there is some dispute about whether he attached the second one see infra note shopping mall and valued it at dollar_figure million he wrote statement attached in the boxes marked date acquired by donor and how acquired by donor but left blank the box where he should have written his basis he claimed a dollar_figure deduction for he again didn’t sign the declaration but did sign the donee acknowledgment on behalf of the trust he submitted the attached statement on the letterhead of joseph mohamed enterprises which had the uppercase-r realtor logo on it it said only form_8283 section b part line 5-a column d the donor purchased the land in date and then completed building the shopping center in date this property is known as elk grove-florin rd elk grove ca his statement gave no appraisal information and he did not sign it joseph prepared another statement for the shopping center that looked much like the one he attached to his return this one listed the income and expenses from the shopping center and used a cap rate to compute a market_value of dollar_figure joseph signed this statement but listed his job title as owner and licensed real_estate broker joseph says he attached this to his tax_return but the commissioner says he didn’t get it until sometime in after the audit the commissioner started an audit of the return in date and was displeased at joseph’s self-appraisal of such high-dollar properties so the mohameds hired woodrow stephen bowman to perform an independent appraisal of the rio linda properties and the calvine road property and hired robert r keeling to appraise the elk grove shopping center the independent appraisals were similar but not identical to mohamed’s own property mohamed appraisal independent appraisal rio linda rio linda rio linda rio linda dollar_figure dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure big_number calvine road dollar_figure shopping center dollar_figure big_number big_number total dollar_figure big_number after the mohameds transferred the properties the trust sold some of them in arm’s-length deals rio linda parcel sold for dollar_figure in date rio linda parcel sold for dollar_figure in date the shopping center sold in date for dollar_figure and by the end of the calvine road property was sold in two pieces for a total price of nearly dollar_figure million despite the relative consistency between the appraisals and the ultimate sale prices the commissioner thought the mohameds had overstated the values of the properties and these cases seemed set to become valuation battles but then the commissioner realized that the mohameds had made several mistakes in filing their forms for and and amended his answer to assert that these mistakes compel denying the mohameds any charitable deductions for their crut at all he also moved for partial summary_judgment in both cases to settle this issue discussion summary_judgment is appropriate when there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b the moving party bears the burden of proving that there is no genuine issue of material fact and we make any factual inferences in favor of the nonmoving party fla country clubs inc v commissioner 122_tc_73 aff’d 404_f3d_1291 11th cir but when the moving party adequately supports his motion for summary_judgment with admissible evidence the nonmoving party can't just deny it but must recite specific facts showing that there really is a genuine factual the commissioner also has retained his alternative argument about valuation the notices of deficiency include several changes unrelated to the charitable deduction that are not at issue on these motions issue for trial rule d although there are some disputes between the parties about factual issues none of them turn out to be material to whether the mohameds should lose all of their deductions for failure to comply with the regulations i sec_170 and accompanying regulations sec_170 governs the deductibility of charitable donations and states that a charitable_contribution shall be allowable as a deduction only if verified under regulations prescribed by the secretary sec_170 the regulations in and had extensive requirements for substantiation of charitable deductions greater than dollar_figure sec_1_170a-13 income_tax regs those regulations say no deduction under sec_170 shall be allowed with respect to a charitable_contribution unless the substantiation requirements described in paragraph c of this section are met sec_1_170a-13 income_tax regs paragraph c of sec_1_170a-13 income_tax regs reads in congress added sec_170 and d which requires the taxpayer to get a qualified_appraisal for any donation worth dollar_figure or more and attach that appraisal to his tax_return for every donation of property worth dollar_figure or more american_jobs_creation_act_of_2004 pub_l_no sec_883 sec_118 stat pincite but that section applies only to contributions made after date--the parties don’t dispute that all of the mohameds’ transfers occurred before that section became effective substantiation requirements-- i in general --except as provided in paragraph c ii of this section a donor who claims or reports a deduction with respect to a charitable_contribution to which this paragraph c applies must comply with the following three requirements a obtain a qualified_appraisal as defined in paragraph c of this section for such property contributed if the contributed_property is a partial interest the appraisal shall be of the partial interest b attach a fully completed appraisal_summary as defined in paragraph c of this section to the tax_return on which the deduction for the contribution is first claimed or reported by the donor c maintain records containing the information required by paragraph b ii of this section the regulations further define what constitutes a qualified_appraisal a qualified_appraisal must be made no more than days before the gift and no later than the due_date of the return must be signed by a qualified_appraiser must include specific information such as a description of the property and certain disclosures by the appraiser and must not involve a prohibited fee sec_1 170a- c i income_tax regs the most important requirement is that the appraisal be done by a qualified_appraiser see sec_1_170a-13 income_tax regs or in the case of a deduction first claimed on an amended_return the qualified_appraisal must occur no later than the date the taxpayer files the amended_return sec_1_170a-13 iv b income_tax regs which the regulations say cannot be the donor or taxpayer claiming the deduction or the donee of the property sec_1_170a-13 c income_tax regs joseph who did the appraisals was the donor and the taxpayer claiming the deductions he was also in his capacity as the trustee of the trust the donee there is no way we can possibly find that he was a qualified_appraiser for the gifts the mohameds also have a second problem neither section b of the form_8283 nor joseph’s attached statement qualifies as an appraisal_summary sec_1_170a-13 income_tax regs tells us what qualifies as an appraisal_summary one of the threshold requirements is that it be signed by the qualified_appraiser who prepared the appraisal sec_1_170a-13 income_tax regs sec_1_170a-13 income_tax regs says the summary also must include the following information the name and social_security_number of the donor a description of the property a brief summary of the overall physical condition of tangible_property the manner and date of the donor’s acquisition of the property the cost or other basis the name address and taxpayer_identification_number of the donee the date the donee received the property a statement about whether the contribution was made by bargain sale the name address and identification_number of the qualified_appraiser the appraised fair_market_value of the property a declaration by the appraiser that he is an appraiser with sufficient qualifications to make this appraisal and not one of the people unable to be a qualified_appraiser and a statement by the appraiser that the fee charged was not of a prohibited type and that the appraiser has not been barred from presenting appraisals to the irs under u s c section c joseph failed to include information about several of these categories on his forms and the attached statements for instance he didn’t include his bases in the properties there is no bargain-sale statement and there are no statements from a qualified_appraiser in fact the statements joseph attached to the forms don’t indicate that they are appraisals at all if joseph had hired a qualified_appraiser the lack of appraisal summaries might not have been a problem-- sec_1_170a-13 income_tax regs says that if a donor forgets to attach the appraisal_summary the irs can request it and the taxpayer can still get the deduction if he submits the summary within days of the request but the underlying appraisal still has to be a qualified_appraisal completed before the due_date of the tax_return and the appraisal_summary must still contain the information required by sec_1_170a-13 income_tax regs sec_1 170a- c iv h income_tax regs since joseph didn’t seek an independent appraisal until after the audits started well after his returns were due he can’t even find refuge in this section we must conclude that there is no dispute that joseph didn’t follow the regulations his appraisals weren’t qualified because he did them himself his attached statements weren’t appraisal summaries and his untimely independent appraisals came too late to be either qualified appraisals or remedial appraisal summaries this means the commissioner has to win unless we hold that the regulations are invalid or unless we find that joseph has raised a genuine dispute that he substantially complied with the regulations or we find some legal merit in the peculiar problems that he points to in the appraisal form itself ii the validity of the regulations the mohameds challenge the validity of the regulations claiming they disallow deductions for verified and substantiated donations whereas the statute permits the secretary to disallow only unverified donations they claim this is arbitrary and capricious because it lets a taxpayer keep some of the deduction if he follows the procedure but overvalues his donation but takes away the entire deduction of the taxpayer who accurately values his donation but fails to follow the procedure sec_170 reads a charitable_contribution shall be allowable as a deduction only if verified under regulations prescribed by the secretary this language is an express delegation of authority to create rules about how a donation will be verified see 467_us_837 see also mayo found for med educ research v united_states u s ___ 131_sct_704 we can’t invalidate regulations unless they are arbitrary capricious or manifestly contrary to the statute chevron u s pincite we are also constrained in these cases by the deficit_reduction_act_of_1984 defra pub_l_no sec stat pincite defra section commanded the secretary to issue regulations under sec_170 to require taxpayers to get a qualified_appraisal and attach an we don’t summarize the commissioner’s arguments about the validity of the regulations under 467_us_837 that’s because he didn’t make any either in his date memorandum in support of motion for partial summary_judgment in the case at which point he admittedly may not have known of the mohameds’ chevron arguments which were made in a date filing or in his date memorandum in support of motion for partial summary_judgment in the case when he should have been on notice of the mohameds’ arguments appraisal_summary to the first return on which the deduction is claimed for all donations of property for which the claimed value exceeds dollar_figure defra sec a and under chevron we first ask whether congress has directly spoken to the precise question at issue chevron u s pincite if the answer is yes we must give effect to congressional intent id if the answer is no we don’t replace the agency’s interpretation with our own instead we allow the agency interpretation to stand if it is based on a permissible construction of the statute id pincite the mohameds first disagree with the commissioner’s interpretation of the word verified in the regulation they think the regulation is disallowing some deductions the code allows--namely those that have been verified according to sec_170 even though they don’t meet the commissioner’s verification rules the ninth circuit has said a claimant must make a compelling argument based on the language and history of the statute itself that congress can only have intended one meaning to attach to that language before we will find that the administering agency has no authority to employ a different construction 141_f3d_936 9th cir rev’g 106_tc_31 although no courts have directly addressed whether sec_1_170a-13 income_tax regs fails the chevron test several courts have noted its legislative_history --an odd concept because regulations usually don’t come from congress but courts have analyzed the interplay between defra section in some sense a congressional interpretation of sec_170 and the provisions in sec_1_170a-13 income_tax regs which was the result of defra see 109_tc_258 aff’d without published opinion 166_f3d_332 4th cir defra is after all another law that we and the secretary must follow and it shows a clear congressional intent that contributions over dollar_figure be verified via appraisal by a qualified_appraiser to be deductible defra sec a defra section also commands that the appraiser be someone other than the taxpayer or the donee defra sec a a i iii therefore we find that congress has enacted one specific meaning of the term verified and the regulation accurately reflects that meaning because the regulation matches the congressional definition that should be the end of the matter but just in case the term verified was open to interpretation by the commissioner we proceed under chevron step two to the question of whether his regulation was a permissible construction of the statute the commissioner’s regulation sets out a complicated way of verifying noncash donations worth more than dollar_figure taxpayers must hire an independent qualified_appraiser get a written appraisal document and attach an appraisal_summary with signed statements and detailed information to their tax_return we are also mindful of the apparent injustice the mohameds point out on brief--some taxpayers who overvalue their property will still get a deduction while others who accurately value their property may lose the entire deduction if they don’t follow the regulation but the commissioner helpfully provided sec_1 170a- c iv h income_tax regs allowing a taxpayer who gets a qualified_appraisal but doesn’t follow the exact letter of the regulation to fix his mistake the essence of the regulation and of defra section therefore is that verification of a donation must be done by a qualified_appraiser and the rest of the rules are administrative means of conveying that appraiser’s qualifications honesty and opinion on the matter to the irs the commissioner’s interpretation of verified is therefore something along the lines of valued and documented by an independent_appraiser this serves the valuable government purpose of preventing tax_evasion both by overvaluation joseph’s concern and by undervaluation see eg 130_tc_1 aff’d 586_f3d_1061 8th cir this is not arbitrary or capricious-- because the regulation matches the congressional interpretation in defra section the regulation is presumptively a permissible interpretation of the statute the regulation is also consistent with the statute’s prescription in this case to prescribe the form of the verification 122_tc_115 iii substantial compliance the mohameds argue that even if the regulation is valid and even if they didn’t strictly comply with the regulation they should still get deductions because they substantially complied they draw their argument from a line of cases starting with 100_tc_32 in which the taxpayers donated two blimps to charity they hired an appraiser who filled out the relevant parts of the appraisal_summary in section b of the form_8283 but left out his qualifications id pincite he later provided a list of his qualifications--which were excellent--at the beginning of the audit id pincite we found that the requirements of sec_1_170a-13 income_tax regs were directory rather than mandatory and the bonds had substantially complied because the petitioners met all of the elements required to establish the substance or essence of a charitable_contribution but merely failed to obtain and attach to their return a separate written appraisal even though substantially_all of the specified information except the qualifications of the appraiser appeared in the form_8283 attached to the return id pincite since bond few taxpayers have succeeded in showing substantial compliance their fatal mistakes have included failing to get an appraisal see 118_tc_334 hewitt t c pincite jorgenson v commissioner tcmemo_2000_38 tax ct memo lexi sec_38 at failing to fill out section b of form_8283 the appraisal_summary see hewitt t c pincite smith v commissioner tcmemo_2007_368 tax ct memo lexis at aff’d 364_fedappx_317 9th cir having someone without expertise in appraisals complete the appraisal see smith tax ct memo lexis at cpa wasn’t licensed appraiser d’arcangelo v commissioner tcmemo_1994_572 tax ct memo lexis at high-school principal not qualified to appraise art supplies and was employee of donee and therefore ineligible to be qualified_appraiser having an appraisal prepared at the wrong time ie either more than days before the gift or after the return was filed see jorgenson tax ct memo lexi sec_38 at appraisal prepared after tax_return filed d’arcangelo v commissioner tax ct memo lexis at appraisal at least six years before gift see also 487_f2d_184 8th cir in case about complete redemption of stock taxpayers provided statutorily required agreement to irs only after adverse decision by tax_court aff’g 58_tc_174 friedman v commissioner tcmemo_2010_45 tax ct memo lexi sec_46 at appraisals performed years after due dates of returns including insufficient information or inappropriate information in an appraisal or appraisal_summary see smith tax ct memo lexis at appraisal of partnership shares terse and appraisal actually of assets held by partnership not the shares themselves the cases make clear that substantial compliance requires a qualified_appraisal such a requirement is statutorily imposed by defra section a a and its impact is reflected in the legislative_history of that provision hewitt t c pincite see also scheidelman v commissioner tcmemo_2010_ tax ct memo lexi sec_186 at friedman tax ct memo lexi sec_46 at hewitt quotes a house conference_report stating n o deduction is allowed for a contribution of property for which an appraisal is required under the conference agreement unless the appraisal requirements are satisfied for donations of property as to which the donor appraisal requirements apply the donor must obtain and retain a qualified written appraisal by a qualified_appraiser for the property contributed and must attach a signed appraisal_summary to the return on which the deduction is first claimed with such other information as prescribed by regulations h_r conf rept no pincite 1984_3_cb_1 this follows the related line of reasoning that a taxpayer can’t substantially comply if he fails to comply with an essential requirement of the governing statute estate of clause t c pincite since it is an essential requirement of sec_170 and defra section that the taxpayer obtain a qualified_appraisal we can’t excuse failure to do so as substantial compliance the mohameds made several of their own mistakes the question we must answer is whether the mistakes they made are of the insignificant bond variety or are fatal to their argument because each set of properties presents different facts we address them individually a rio linda properties on the mohameds’ form_8283 section b joseph described the rio linda properties as parcels of land with improvements he noted the date he bought them but didn’t write down his bases part iii declaration of appraiser was left blank the attachment gave more specific information about the four properties listing an address acreage and improvements on the properties but the attachment wasn’t labeled an appraisal and nothing on the form suggested that the values joseph was claiming for the rio linda properties were appraised values he didn’t sign this statement and he didn’t state that he had come up with the values himself or note what method he used to calculate them there is no dispute that joseph was not a qualified_appraiser under the regulations since he was both the donor and trustee for the donee the attachment to the form_8283 therefore cannot be a qualified_appraisal its fatal flaws include its preparation by an ineligible appraiser like the donee high-school principal from d’arcangelo and its lack of enough detailed information to put the commissioner on notice of the nature of the donation like the appraisal in smith the appraisals by woodward stephen bowman--who we will assume is a qualified_appraiser for purposes of commissioner’s summary-judgment motion-- were prepared on date--more than a year and a half after the date due_date for the tax_return these can’t be qualified appraisals either and late appraisals do not substantially comply with the regulations see jorgenson tax ct memo lexi sec_38 at the mohameds’ failure to hire a qualified_appraiser before filing their tax_return and their failure to provide sufficient information to put the commissioner on notice of the nature of the appraisal for the rio linda properties means they can’t take any deduction for their contribution of the rio linda properties b calvine road property although the form_8283 had the same problems for the calvine road property as it did for the rio linda properties joseph provided more information for calvine road in an attached statement titled appraised market values on shirley medeiros mohamed acres subdivision the title suggests that these values have been appraised and says the values are based on current offers it’s dated date which puts it within the acceptable time range but it’s signed by joseph and again doesn’t indicate that he acted as the appraiser joseph admits in his affidavit however that he prepared it based on his own appraisal of the property--but a taxpayer can’t be his own qualified_appraiser so this form doesn’t qualify for substantial compliance woodward stephen bowman prepared his appraisal on date-- after the due_date for the tax_return giving the commissioner a tardily prepared appraisal no more substantially complies with the regulation for the calvine road property than it did for the rio linda properties the mohameds therefore cannot take a deduction for their donation of the calvine road property c elk grove shopping center joseph again made several mistakes in filling out the form_8283 and included an unsigned attachment with no appraisal information at all he says he included an additional appraisal statement dated date but he joseph says he included the attachment with additional information about the calvine road property with his form_8283 the commissioner says he did not but in a summary-judgment motion we view the facts in the light most favorable to the nonmoving party himself prepared that appraisal statement which means it can’t be a qualified_appraisal as with the other properties the mohameds hired an independent_appraiser to try to verify the value of their donation the appraisal of the shopping center by robert keeling is dated date eight months after the return was due and filed but even without this fatal tardiness we would place very little weight on it--keeling wrote to joseph my valuation is per your instructions and indicates that most of his information about the site came from his discussions with joseph rather than from an independent analysis of the market and the property he also included a disclaimer at the end of his letter saying appraisal departures from a full appraisal which ordinarily includes a cost and sales approach were necessary to satisfy the clients instructions to give a valuation as determined by the income from the property and the letter doesn’t include any of his qualifications other than his appraiser-license number or any of the statements about fees and prohibited relationships required by the regulations keeling’s letter neither meets the strict requirements of defra section and the regulations nor does it substantially comply with them the mohameds can’t take any deduction for the elk grove shopping mall iv form_8283 the mohameds make one last-ditch effort to save their deductions they point out that the commissioner’s form_8283 for and didn’t indicate anywhere on it that a taxpayer had to get an independent appraisal for contributions worth more than dollar_figure and presented conflicting messages about what could be filled out by the taxpayer and what required an appraiser’s signature we won’t try to explain away these difficulties and note that the commissioner has since changed his form to reduce confusion although sympathetic to the mohameds’ cause we can’t hold the form’s failings against the commissioner here because the authoritative sources of federal tax law are in the statutes regulations and judicial decisions and not in such informal publications zimmerman v commissioner 71_tc_367 aff’d without published opinion 614_f2d_1294 2d cir see also 114_tc_184 aff’d sub nom 293_f3d_1208 10th cir seely v commissioner tcmemo_1986_216 tax ct memo lexis at a taxpayer relies on his private interpretation of a tax form at his own risk accordingly we hold that the mohameds are not entitled to any charitable deduction for or we recognize that this result is harsh--a complete denial of charitable deductions to a couple that did not overvalue and may well have undervalued their contributions--all reported on forms that even to the court’s eyes seemed likely to mislead someone who didn’t read the instructions but the problems of misvalued property are so great that congress was quite specific about what the charitably inclined have to do to defend their deductions and we cannot in a single sympathetic case undermine those rules appropriate orders will be issued
